Citation Nr: 0625981	
Decision Date: 08/21/06    Archive Date: 08/31/06

DOCKET NO.  97-17 679	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

Entitlement to service connection for a cardiac disability.

Entitlement to higher initial ratings for post-traumatic 
stress disorder (PTSD), rated as 30 percent from March 11, 
1996, to July 19, 2004, and 70 percent disabling thereafter.  


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

M. Riley, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1969 to 
August 1970.  This case comes before the Board of Veterans' 
Appeals (Board) on appeal from a March 1997 rating decision 
of the Detroit, Michigan, Regional Office (RO) of the 
Department of Veterans Affairs (VA).  

The veteran's appeal was previously before the Board in 
December 2000 and October 2004, at which times the Board 
remanded the case for further action by the originating 
agency.  The requested development has been completed, and 
the case has been returned to the Board for further appellate 
action.

During the course of the appeal, the originating agency 
granted an increased rating of 70 percent for the veteran's 
PTSD, effective July 20, 2004.  This action has not satisfied 
the veteran's appeal.

In August 1997 the veteran provided testimony at a hearing 
before a hearing officer at the RO.  A transcript of the 
hearing is of record.  Although he was scheduled for a Board 
hearing at the RO in March 1999, he failed to appear for the 
hearing without explanation and has not requested that the 
hearing be rescheduled.  Therefore, his request for a Board 
hearing is considered withdrawn.

The Board notes that the veteran was denied entitlement to a 
total disability rating based on individual unemployability 
due to service-connected disability (TDIU) in a July 2002 
rating decision.  In his informal hearing presentation of 
July 2006, the veteran's representative has again claimed 
that the veteran is entitled to a TDIU.  This new claim for a 
TDIU is rendered moot by the Board's decision herein granting 
a 100 percent schedular evaluation from July 1, 2004.

The issue of entitlement to service connection for heart 
disability is addressed in the remand that follows the order 
section of this decision.


FINDINGS OF FACT

1.  For the period from March 11, 1996, to November 6, 1996, 
the social and industrial impairment from the veteran's PTSD 
most nearly approximated considerable.  

2.  For the period from November 7, 1996, through June 2004, 
the social and occupational impairment from the veteran's 
PTSD most nearly approximated reduced reliability and 
productivity.

3.  For the period beginning July 1, 2004, the social and 
occupational impairment from the veteran's PTSD more nearly 
approximates total than deficiencies in most areas.  


CONCLUSIONS OF LAW

1.  The criteria for a rating of 50 percent, but not higher, 
for PTSD for the period from March 11, 1996, through June 
2004, have been met.  38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R. §§ 4.7, 4.132, Diagnostic Code 9411 (1996); 38 C.F.R. 
§§ 4.1, 4.7, 4.126, 4.130, Diagnostic Code 9411 (2005).

2.  The criteria for a 100 percent rating for PTSD beginning 
July 1, 2004, have been met.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. §§ 4.1, 4.7, 4.126, 4.130, Diagnostic Code 9411 
(2005).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002), 
and the pertinent implementing regulation, codified at 38 
C.F.R. § 3.159 (2005), provide that VA will assist a claimant 
in obtaining evidence necessary to substantiate a claim but 
is not required to provide assistance to a claimant if there 
is no reasonable possibility that such assistance would aid 
in substantiating the claim.  They also require VA to notify 
the claimant and the claimant's representative, if any, of 
any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  In 
addition, VA must also request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.  

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a) (West 2002), requires that notice to 
a claimant pursuant to the VCAA be provided "at the time" 
that, or "immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).  The Court further held that VA failed to demonstrate 
that, "lack of such a pre-AOJ-decision notice was not 
prejudicial to the appellant, see 38 U.S.C. § 7261(b)(2) (as 
amended by the Veterans Benefits Act of 2002, Pub. L. No. 
107-330, § 401, 116 Stat. 2820, 2832) (providing that "[i]n 
making the determinations under [section 7261(a)], the Court 
shall . . . take due account of the rule of prejudicial 
error")."  Id. at 121.  However, the Court also stated that 
the failure to provide such notice in connection with 
adjudications prior to the enactment of the VCAA was not 
error and that in such cases, the claimant is entitled to 
"VCAA-content complying notice and proper subsequent VA 
process."  Id. at 120.

The timing requirement enunciated in Pelegrini applies 
equally to the initial-disability-rating and effective-date 
elements of a service-connection claim.  Dingess/Hartman v. 
Nicholson 19 Vet. App. 473 (2006).  

The Board notes that the veteran's claim was initially 
adjudicated before the enactment of the VCAA.  The record 
reflects that the originating agency provided the appellant 
with the notice required under the VCAA by letter mailed in 
November 2004, to include notice that he should submit all 
pertinent evidence in his possession.  

Although the appellant has not been provided specific notice 
with respect to the effective date element of his claim, the 
Board finds that there is no prejudice to the appellant in 
proceeding with the issuance of a final decision.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993).   In this 
regard, the Board notes that the evidence and information 
pertinent to the effective date element of the claim are 
essentially the same as those pertinent to establishing 
entitlement to higher initial ratings.  Therefore, the Board 
is satisfied that the notice provided to the veteran is also 
sufficient with respect to the effective date element of the 
claim. 

The record also reflects that the veteran has been afforded 
appropriate VA examinations and the originating agency has 
obtained the veteran's service medical records and post-
service treatment records.  Neither the veteran nor his 
representative has identified any outstanding evidence that 
could be obtained to substantiate the claim.  The Board is 
also unaware of any such evidence.  Therefore, the Board is 
also satisfied that VA has complied with the duty to assist 
requirements of the VCAA and the pertinent implementing 
regulation.

Following the provision of the required notice and the 
completion of all indicated development of the record, the 
originating agency readjudicated the veteran's claim on a de 
novo basis in July 2005.  There is no indication in the 
record or reason to believe that the ultimate decision of the 
originating agency would have been different had complete 
VCAA notice been provided at an earlier time.

In sum, the Board is satisfied that any procedural errors in 
the development and consideration of the claim by the 
originating agency were insignificant and non-prejudicial to 
the veteran.  

Accordingly, the Board will address the merits of the 
veteran's claim.

Legal Criteria

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4 (2005).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 
(2005).  

Each disability must be considered from the point of view of 
the veteran working or seeking work.  38 C.F.R. § 4.2 (2005).  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.

The Board notes that effective November 7, 1996, VA revised 
the criteria for diagnosing and evaluating psychiatric 
disabilities.  61 Fed. Reg. 52695 (1996).  On and after that 
date, all diagnoses of mental disorders for VA purposes must 
conform to the fourth edition of the Diagnostic and 
Statistical Manual of Mental Disorders (DSM-IV).  

Under the rating criteria in effect prior to November 7, 
1996, PTSD warrants a 30 percent rating if it is productive 
of definite impairment of social and industrial adaptability, 
a 50 percent rating if it is productive of considerable 
impairment of social and industrial adaptability, and a 70 
percent rating if it is productive of severe impairment of 
social and industrial adaptability.  A 100 percent rating is 
warranted if the attitudes of all contacts except the most 
intimate are so adversely affected as to result in virtual 
isolation in the community; there are totally incapacitating 
psychoneurotic symptoms bordering on gross repudiation of 
reality with disturbed thought or behavioral processes 
associated with almost all daily activities such as fantasy, 
confusion, panic and explosions of aggressive energy 
resulting in a profound retreat from mature behavior; or if 
the PTSD is productive of a demonstrable inability to obtain 
or retain employment.  38 C.F.R. § 4.132, Diagnostic Code 
9411 (1996).

In Hood v. Brown, 4 Vet. App. 301 (1993), the Court stated 
that the term "definite" in 38 C.F.R. § 4.132 was 
"qualitative" in character, whereas the other terms were 
"quantitative" in character, and invited the Board to 
construe the term "definite" in a manner that would quantify 
the degree of impairment.  In a subsequent opinion, the 
General Counsel of VA concluded that "definite" is to be 
construed as "distinct, unambiguous, and moderately large in 
degree."  It represents a degree of social and industrial in 
adaptability that is "more than moderate but less than rather 
large."  VAOPGCPREC 9-93 (Nov. 9, 1993).  The Board is bound 
by this interpretation of the term "definite."  38 U.S.C.A. § 
7104(c) (West 1991).

Under the current rating criteria, a rating of 30 percent is 
warranted for PTSD if there is occupational and social 
impairment with occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
routine behavior, self-care, and conversation normal), due to 
such symptoms as: depressed mood, anxiety, suspiciousness, 
panic attacks (weekly or less often), chronic sleep 
impairment, or mild memory loss (such as forgetting names, 
directions, recent events).  38 C.F.R. § 4.130, Diagnostic 
Code 9441 (2005).

A 50 percent rating is warranted for PTSD if it is productive 
of occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g., retention of only highly 
learned material, forgetting to compete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships.  38 
C.F.R. § 4.130, Diagnostic Code 9411.

A 70 percent rating contemplates occupational and social 
impairment with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as: suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work like 
setting); inability to establish and maintain effective 
relationships.  38 C.F.R. § 4.130, Diagnostic Code 9411.

A 100 percent evaluation is warranted for total occupational 
and social impairment, due to such symptoms as: gross 
impairment in thought processes or communication; persistent 
delusions or hallucinations; grossly inappropriate behavior; 
persistent danger of hurting self or others; intermittent 
inability to perform activities of daily living (including 
maintenance of minimal personal hygiene); disorientation to 
time or place; memory loss for names of close relatives, own 
occupation, or own name.  38 C.F.R. § 4.130, Diagnostic Codes 
9441.  

VA's General Counsel, in a precedent opinion, has held that 
when a new regulation is issued while a claim is pending 
before VA, unless clearly specified otherwise, VA must apply 
the new provision to the claim from the effective date of the 
change as long as the application would not produce 
retroactive effects. VAOPGCPREC 7-2003 (Nov. 19, 2003).  The 
revised amended versions may only be applied as of their 
effective date and, before that time, only the former version 
of the regulation may be applied. VAOPGCPREC 3-2000 (Apr. 10, 
2000).

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant. 38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a 
claim on its merits, the evidence must preponderate against 
the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.


Analysis

In assessing the evidence of record, it is important to note 
that the Global Assessment of Functioning (GAF) score is 
based on a scale reflecting the "psychological, social, and 
occupational functioning on a hypothetical continuum of 
mental health-illness."  Richard v. Brown, 9 Vet.App. 266, 
267 (citing DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL 
DISORDERS, 4th ed. (DSM-IV) at 32).  

A score of 21- 30 is indicated when "Behavior is considerably 
influenced by delusions or hallucinations OR serious 
impairment in communication or judgment (e.g., sometimes 
incoherent, acts grossly inappropriately, suicidal 
preoccupation) OR inability to function in almost all areas 
(e.g., stays in bed all day; no job, home or friends)."  Id.  

A score of 31-40 is indicated when there is, "Some impairment 
in reality testing or communication (e.g., speech is at times 
illogical, obscure, or irrelevant) OR major impairment in 
several areas, such as work or school, family relations, 
judgment, thinking, or mood."  Id.  

A score of 41-50 is assigned where there are, "Serious 
symptoms (e.g., suicidal ideation, severe obsessional 
rituals, frequent shoplifting) OR any serious impairment in 
social, occupational, or school functioning (e.g., no 
friends, unable to keep a job)."  Id.  A score of 51-60 is 
appropriate where there are, "Moderate symptoms (e.g., flat 
affect and circumstantial speech, occasional panic attacks) 
OR moderate difficulty in social, occupational, or school 
functioning, (e.g., few friends, conflicts with peers or co-
workers)."  Id.  

A score of 61-70 is indicated where there are, "Some mild 
symptoms (e.g., depressed mood and mild insomnia OR some 
difficulty in social, occupational, or school functioning 
(e.g., occasional truancy, or theft within the household), 
but generally functioning pretty well, has some meaningful 
interpersonal relationships."  Id.  


Period from March 11, 1996, through June 2004

In January 1996 the veteran was discharged from the Ann-Arbor 
VA Medical Center (VAMC) after undergoing alcohol and 
substance abuse detoxification.  The discharge summary states 
that the veteran had a provisional diagnosis of PTSD and 
experienced symptoms such as feelings of detachment and 
estrangement from others, difficulty sleeping, irritability 
and outbursts of anger.  On mental status examination, he was 
found to be well-organized, logical, and coherent.  His 
recent and remote memory was intact and he appeared to be 
above average intelligence.  The veteran was found competent 
for pay purposes, although he was unable to work as he was 
recovering from heart surgery.  A Global Assessment of 
Functioning (GAF) score of 50 was assigned.  

In February 1997 the veteran was provided a VA psychiatric 
examination in response to his claim for service connection.  
The examiner determined that the veteran met the criteria for 
PTSD and that the disorder was manifested by nightmares, 
flashbacks, anger, irritability, increased startle reaction, 
and suicidal ideation.  He assigned a GAF score of 60.

VA outpatient treatment records show that when the veteran 
was seen in November 1999, he reported that he had stopped 
taking his prescribed medications and was experiencing 
daytime flashbacks.  He reported that he was isolated, 
helpless, hopeless.  The mental status examination was 
positive for irritability, anger and increased startle 
response.  PTSD was diagnosed and a GAF score of 32 was 
assigned.  In January 2001 the veteran denied experiencing 
delusions, hallucinations, suicidal thoughts or homicidal 
thoughts.  The GAF score was 55 at that time and when he was 
seen in February 2001 and October 2001.  The GAF score in May 
2001 was 58.

In July 2001 the veteran provided VA a statement detailing 
his employment difficulties and how his PTSD had affected his 
ability to work.  He stated that he had held over 30 jobs 
since returning from Vietnam; however, his depression and 
accompanying insomnia, flashbacks, negative thoughts, and 
bursts of anger had impacted his abilities to maintain 
healthy relationships.

With respect to the former criteria, the Board is of the 
opinion that the evidence demonstrates that the social and 
industrial impairment from the disability most nearly 
approximated considerable, as required for a 50 percent 
rating.  With respect to the revised criteria, the Board is 
of the opinion that the evidence demonstrates that the social 
and occupational from the disability most nearly approximated 
reduced reliability and productivity, as required for a 50 
percent rating.  

The veteran was able to maintain only temporary employment, 
and was able to describe to VA how his PTSD symptoms 
interfered with his ability to work and maintain 
relationships with others.  The symptoms of the disorder 
included nightmares, flashbacks, anger, irritability and 
increased startle response.  At the February 1997 VA 
examination he reported suicidal ideation, but he denied such 
ideation on subsequent occasions.  Although a GAF score of 50 
was reported in January 1996 and a GAF score of 32 was 
reported in November 1999 when the veteran was taking no 
medication for his PTSD symptoms, the other GAF scores for 
this period ranged from 55 to 60, indicating the presence of 
moderate symptoms or moderate difficulty in social , 
occupational, or school functioning.  When the evidence for 
this period is considered as a whole, the Board is satisfied 
that there was sufficient social and industrial impairment 
from the disability to warrant a 50 percent evaluation under 
the former and current criteria.  Although suicidal ideation 
is associated with the criteria for a 70 percent evaluation, 
suicidal ideation was only noted at the February 1997 
examination and for the most part, the veteran did not 
manifest symptoms associated with a rating in excess of 50 
percent.  As noted above, the GAF scores assigned during the 
period prior to July 2004 are not consistent with the 
deficiencies in most areas or severe social and industrial 
impairment required for a 70 percent rating.  Therefore, the 
Board has concluded that the disability does not warrant a 
rating in excess of 50 percent during the period prior to 
July 1, 2004.


Period Beginning July 1, 2004

When the veteran was seen by VA on an outpatient basis on 
July 1, 2004, he reported that he had virtually no friends, 
had been distancing himself from his daughter, was fired from 
a job in October because he blew up at someone, and was told 
not to return to his last job, a temporary job that he held 
in April 2004.  Objectively, it was noted that the veteran's 
speech was halting, he was unable to maintain steady eye 
contact, and he was flushed and restless.  The assessment was 
PTSD with major occupational and social impairment, to 
include deficiencies in most areas.  The examiner stated that 
the veteran had exhibited impaired impulse control in the 
past , had difficulty adapting to stressful situations, and 
had difficulty expressing himself due to anxiety, depression, 
anger and poor self-esteem.  When he was seen later in July 
2004, the GAF score was 30.  

The veteran was afforded a VA examination on July 20, 2004.  
While the claims folder was not available for review, the 
examiner was able to access and review the veteran's 
computerized records.  The veteran complained of having 
problems with his temper and stated that he avoided contact 
with others.  He also described sleeping poorly, experiencing 
panic attacks five to six times a week, and hearing voices in 
his head.  He was found to be alert and oriented with no 
homicide ideation and no psychosis.  There was suicidal 
ideation.  The veteran stated that while he was able to get 
jobs, he was frequently fired for one reason or another.  At 
the time of the examination, he remained unemployed.  The 
examiner noted that the veteran was currently separated from 
his wife and had few friends.  In addition, he was homeless 
and stated that he often moved from place to place.  While 
the examiner concluded that the veteran was technically 
competent for VA purposes, he had concerns about his ability 
to remain sober.  The examiner assigned a GAF score of 42 and 
categorized the veteran's PTSD as chronic and severe.

A treatment note from December 2004 written by the veteran's 
VAMC group therapy facilitator states that the veteran 
currently resided at the YMCA in a program for homeless 
veterans and that he is easily overwhelmed by stress and 
experiences panic attacks or emotional outbursts.  At the 
veteran's last meeting with his VA psychiatrist, he was 
assigned a GAF score of 30.  

Later VA outpatient records show that the veteran's GAF 
scores were 45 in March 2005 and 35 in December 2005.

In the Board's opinion, the medical evidence throughout the 
period beginning 
July 1, 2004, demonstrates that the social and occupational 
impairment from the veteran's PTSD has more nearly 
approximated total than deficiencies in most areas. The 
record reflects that throughout the period beginning June 1, 
2004, the veteran has been unemployed and for the most part 
homeless and isolated.  The highest GAF score assigned during 
this period of 45 is indicative of serious symptoms or any 
serious impairment in social, occupational, or school 
functioning.  Many of the GAF scores assigned during this 
period have been in the thirties, indicating major impairment 
in several areas or some impairment in reality testing or 
communication.  Accordingly, the veteran is entitled to a 100 
percent rating from June 1, 2004.  


ORDER

The Board having determined that the veteran's PTSD warrants 
an increased rating of 50 percent from March 11, 1996, 
through June 2004, and an increased rating of 100 percent 
from July 1, 2004, the appeal is granted to this extent and 
subject to the criteria applicable to the payment of monetary 
benefits.




REMAND

When this case was most recently before the Board in October 
2004, it was remanded for further development, to include a 
VA examination to determine the etiology of the veteran's 
heart disability.  In addition to addressing whether the 
veteran's heart disability was etiologically related to 
active service, the examiner was to provide an opinion 
concerning whether the disorder was caused or chronically 
worsened by the veteran's PTSD and to provide the supporting 
rationale for the opinions expressed.  In response to this 
directive, the veteran was afforded a VA examination in March 
2005.  The examiner opined that the veteran's heart 
disability was not related to service injuries.  The examiner 
did not provide the rationale for this opinion, nor did the 
examiner provide an opinion concerning whether the heart 
disability was caused or worsened by the veteran's PTSD.  
Consequently, another remand of this case is required.  In 
this regard, the Board notes that where the remand orders of 
the Board are not complied with, the Board errs as a matter 
of law when it fails to ensure compliance.  Stegall v. West, 
11 Vet. App 268 (1998).  

While this case is in remand status, the originating agency 
should also provide the veteran with the notice required 
under Dingess, supra.

Accordingly, this case is REMANDED to the RO or the Appeals 
Management Center (AMC), in Washington, D.C., for the 
following actions:

1.  The appellant should be provided the 
notice required under 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b), to 
include the notice specified by the Court 
in Dingess and notice that he should 
submit any pertinent evidence in his 
possession.  

2.  Then, the RO or the AMC should 
undertake appropriate development to 
obtain any pertinent evidence identified 
but not provided by the appellant.  If it 
is unsuccessful in obtaining any 
pertinent evidence identified by the 
appellant, it should so inform the 
appellant and his representative and 
request them to provide the outstanding 
evidence.

3.  Then, the claims folder should be 
returned to the VA examiner who performed 
the March 2005 examination.  The 
physician should be requested to provide 
an addendum expressing an opinion as to 
whether there is a 50 percent or better 
probability that the veteran's heart 
disability was caused or chronically 
worsened by his PTSD.  The examiner 
should provide the supporting rationale 
for this opinion and the March 2005 
opinion that the veteran's heart 
disability is not related to service 
injuries.  If the March 2005 examiner is 
no longer available, the claims folder 
should be forwarded to another physician 
with appropriate expertise who should 
provide the required opinions and 
supporting rationale.  Another 
examination of the veteran should only be 
performed if deemed necessary by the 
physician providing the opinion(s).  


4.  The RO or the AMC should also 
undertake any other development it 
determines to be warranted.

5.  Then, the RO or the AMC should 
readjudicate the veteran's claim for 
service connection for heart disability 
based on a de novo review of the record.  
If the benefit sought on appeal is not 
granted to the veteran's satisfaction, a 
supplemental statement of the case should 
be issued, and the veteran and his 
representative should be afforded the 
requisite opportunity to respond before 
the claims folder is returned to the 
Board for further appellate action.

By this remand the Board intimates no opinion as to any final 
outcome warranted.  

No action is required of the appellant until he is otherwise 
notified but he has the right to submit additional evidence 
and argument on the matter the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


